Citation Nr: 1228211	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  03-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of shrapnel wounds to the neck, currently evaluated as 10 percent disabling. 

2.  Entitlement to an effective date earlier than August 30, 2002, for the assignment of a 10 percent disability rating for residuals of shrapnel wounds to the neck. 


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The appellant served on active duty from February 1970 to October 1971.

This matter comes to the Board on appeal from a February 2004 rating decision of the St. Louis RO which, inter alia, increased the disability rating for the appellant's service-connected residuals of shrapnel wounds to the neck to 10 percent, effective August 30, 2002.  The appellant appealed both the rating and effective date assigned by the RO via his submission of a timely VA Form 9 in December 2004. 

In May 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination and then readjudicate the Veteran's claims.  While the Veteran was afforded a series of examinations in July 2011, all of the issues on appeal were not properly readjudicated in compliance with the terms of the Board's May 2011 remand and another remand for additional development is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is seeking entitlement to an increased disability rating for the residuals of service connected shrapnel wounds to the neck.  While this disability was initially rated under the diagnostic codes for rating scars, in a May 2012 rating decision, the Veteran was granted entitlement to service connection for C secondary to his service connected shrapnel wounds and degenerative arthritis of the cervical spine, which was assigned an initial non-compensable disability rating that was later increased to 20 percent disabling.  

While the May 2012 rating decision characterized the grant of service connection for these additional disabilities and the assigned disability evaluations to be a full grant of the Veteran's increased rating claim, none of the Veteran's disabilities was assigned the maximum schedular rating.  Applicable law mandates that when a veteran seeks an original or increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Here, as the Veteran is in receipt of less than the maximum schedular rating for his disorder and has not formally withdrawn his appeal, his case remains in appellate status.  Id.

Unfortunately, the Board cannot address the merits of the issue because the RO has failed to comply with the terms of the Board's May 2011 Remand, which instructed that when the development requested has been completed, and the RO had ensured compliance with the requested action, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought was not granted, the Veteran and his representative were to be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record was returned to the Board for further review.  While the RO issued a Supplemental Statement of the Case in May 2012, that document only discussed the issue of entitlement to an effective date earlier than August 30, 2002 for the assignment of a 10 percent disability rating for residuals of shrapnel wounds to the neck.  

Remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Accordingly, the issue of entitlement to an increased disability rating for residuals of shrapnel wounds to the neck, which now includes separate disability ratings for a scar, a muscle group injury, and headaches, is remanded for issuance of a supplemental statement of the case.  If the Veteran is satisfied with his current disability ratings, he should so indicate by formally withdrawing his pending appeal.  Otherwise, the matter will be returned to the Board for adjudication on the merits.  

As resolution of the appellant's claim for an increased rating may have an impact on his claim for an earlier effective date for the rating or ratings assigned for that disability, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the effective date issue should be held in abeyance, pending resolution of the increased rating matter.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a Supplemental Statement of the Case on the issue of entitlement to an increased disability rating for service connected residuals of shrapnel wounds to the neck - to include the ratings for a scar, a muscle group injury, and headaches - and afford him a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

